*69The opinion of the Court was drawn up by
Cutting, J.
By the articles of agreement, it appears that three of these defendants, Blake, Ladd and Bradbury, were constituted the trustees of a joint stock association, “ for the purpose of publishing a daily and weekly newspaper, to be called the Bangor Journal, and for such other business as appertains to a printing office;” that each shareholder was responsible for an advance payment of only ten dollars, and a subsequent liability for a like sum by way of an assessment; that only eighteen shares were thus represented when the concern yent into operation; that Blake originally purchased the press and necessary materials in his own name, and subsequently conveyed one-third to each of his associated trustees, who, together with himself, were “ to be fully indemnified out of the trust property, and have a lien thereon for all loss, costs, charges and expenses they might incur in the management of said business, and as security for such as they might from time to time incur;” that, on Sept. 16, 1854, Bradbury was chosen treasurer and clerk of the board of trustees; that these three defendants held in their own names thirteen shares, out of the eighteen subscribed. Thus, in fact, being trustees for themselves, with the exception of five shares representing in cash advanced and future liabilities, an amount not to exceed, in any event, the sum of one hundred dollars. But, in the progress of events, it further appears, that the cestui que trust funds were wholly insufficient to accomplish the great object anticipated. Hence arose the necessity of immediate aid and the introduction of two other individuals now made co-defendants in this suit; viz., Hill and Fairfield, who claim a joint participation only through the instrumentality of a certain document by themselves introduced, of the following tenor, viz.: — “Whereas E. W. Hill and Geo. A. Fairfield have paid to the treasurer of the Bangor Journal the sum of two hundred and fifty dollars, and whereas the trustees of said Journal have advanced the sum of five hundred dollars each for its support,— the trustees holding'for their security the property of said Journal, as will appear by *70the articles of agreement of said joint stock company; — now the said trustees hereby agree with the said Hill and Fairfield, that they will hold the property of said Journal in trust, as much for them as they do and have a right for themselves, as security for the sums advanced by them; that they shall have the same rights and security as by the articles of agreement we ourselves have. In case of a sale of said property, we agree to share with said Hill and Fairfield the profits and loss of such sale, subject to the rights of the stockholders. Bangor, Feb. 3, 1855,” — and signed by the trustees. And they also introduced another paper, dated May 24, 1855, of a similar tenor, showing a further advancement of one hundred dollars each, by Hill and Fairfield, and two hundred dollars by each of the trustees.
And by the case it further appears that, subsequent to this time, the plaintiffs furnished the concern-with printing paper to an amount exceeding in value the sum of twelve hundred dollars, and charged in account; that, in July, 1857; the defendants sold and released their interest in the establishment for the sum of two thousand dollars, with no provision for the payment of outstanding claims.
From the records and documents thus exhibited, it is manifest that the concern went into operation, undertaking “ to publish a daily and weekly newspaper, and such other business as appertains to a printing office,” with a capital subscribed and paid in of one hundred and eighty dollars, besides a contingent liability on the part of the. shareholders by way of assessment, to an equal amount; for there is a provision-in their stock contract that “ the shareholders are to incur no loss beyond that of the shares paid for, and the sum- before provided as assessments, respectively, and the trustees shall discontinue the publication and close the concern whenever, in their judgment, it shall be so losing a matter as to require more funds to aid it than the stockholders are bound hereby to pay.”
But we have since seen, as it might have been reasonably anticipated, that the funds raised were wholly insufficient to *71accomplish the great object in view. The event anticipated in the articles of agreement had happened, when it became the duty of the trustees “to discontinue the publication and close the concern.” Such a course however was not adopted, but rather, it would seem, the now nominal trustees furnished on their own account the sum of twenty-one hundred dollars, and the other defendants the further sum of four hundred and fifty dollars, as appears from the agreements of Eeb. 3 and. May 24, 1855, before referred to. All “holding for their security the property of said Journal,” which embraced, in addition to the publication of a daily and weekly newspaper, “ such other business as appertains to a printing office.”
Now, the trustees covenant with their co-defendants that “they shall have the same -rights and security as by the articles of agreement we ourselves have.” And “in case of a sale of said property, we agree to share with said Hill and Fairfield the profits and loss of such sale, subject to the rights of the stockholders.” And, by the articles, it is provided that, “the trustees shall hold and manage all the property, and shall carry on and have exclusive control of the whole business aforesaid.”
The rights or liabilities of the stockholders, as such by subscription, are too insignificant to enter into the inquiry as to the disposition of the profits and loss; they had provided against any loss except the fifty dollars advanced, and a like sum in the event of a contingency. And when the trustees had ascertained that “ it had been so losing a matter as to require more funds to aid it” than had been subscribed for stock, and still proceeded, it was on their own responsibility and risk, and they must have so regarded it, for they then advanced the necessary funds, with the aid of the other defendants, whom they associated with themselves with equal security and rights; which “rights” are thus defined in the articles: — “The trustees, the survivor and successor of them, shall hold and manage all the property, and shall carry on and have exclusive control of the whole business aforesaid, subject to the restrictions which are herein contained, exer*72cising, among other powers for that purpose, absolute discretion as to the matter to be published in the paper, as to what editors, publishers, agents or other assistants they may employ; fixing terms and prices, hiring and fitting up the office, collecting debts and subscriptions of all kinds, and making contracts which they deem necessary in carrying on the business.” On board of such a craft the defendants jointly embarked, trusting to favorable winds to conduct them into a friendly port, there to dispose of their vessel and cargo, and to shai’e the proceeds — the only mode devised as a remuneration for the outlays. Great was the enterprise and great the expectations. If realized, then, by their contract, they are to share the profits — otherwise, the loss.

Exceptions overruled, and judgment on the verdict.

Tenney, C. J., and Appleton, May, Davis, and Kent, JJ., concurred.